     Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 1 of 14




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

REED AUTO OF OVERLAND          )
PARK, LLC, d/b/a Reed Jeep     )
Chrysler Dodge Ram; and REED   )
AUTOMOTIVE GROUP, INC.,        )
                               )
            Plaintiffs,        )
      vs.                      )              Case No. 19-02510-JWB-KGG
                               )
LANDERS MCLARTY OLATHE )
KS, LLC, d/b/a Olathe Dodge    )
Chrysler Jeep Ram,             )
                               )
            Defendant.         )
_______________________________)

    MEMORANDUM & ORDER ON MOTION TO COMPEL DISCOVERY

      Now before the Court is Defendant’s Amended Motion to Compel. (Doc.

51.) Having reviewed the submissions of the parties1, Plaintiffs’ motion is

GRANTED in part and DENIED in part as more fully set forth herein.

                                 BACKGROUND

      This case arises from an alleged breach of a 2007 settlement agreement and

release. Plaintiffs seek enforcement of the agreement, under which, according to



1
  The Court also reviewed and considered Defendant’s initial Motion to Compel and
attachments thereto (Doc. 37), which was denied as moot after Defendant filed the
Amended Motion to Compel (Doc. 51).
                                          1
        Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 2 of 14




Plaintiffs, Defendant “promised not to protest the relocation of any other Chrysler

dealerships in or around Overland Park, Kansas.” (Doc. 1, at ¶ 1.) Plaintiffs allege

that Defendant knew it was prohibited from doing this “but hoping that Plaintiffs

would not discover the written agreement’s existence, [Defendant] violated its

obligations under that agreement by protesting [Plaintiffs’] pending relocation.”

(Id.)

         Plaintiffs contend that Defendant failed to disclose the agreement during the

protest process, but Plaintiffs ultimately learned about it from a third party. (Doc.

43, at 2.) Although Defendant dismissed the protest in response to Plaintiffs’

demands, Plaintiffs contend Defendant refused to compensate Plaintiffs for

damages resulting from the protest. (Doc. 1, at ¶ 1.) Plaintiffs initiated this action

to recover their attorneys’ fees and costs they incurred while litigating against

Defendant’s administrative protest. (Doc. 43, at 3.)

         In regard to the present motion,2 Defendant initially moved to compel on

June 4, 2020 (see Doc. 37), but subsequently amended the motion after Plaintiffs

produced an “incomplete” series of documents (Doc. 51; Doc. 60, at 2). Following

the filing of the present, amended motion (Doc. 51), Plaintiffs again produced



2
  The Court acknowledges Plaintiff’s argument that Defendant failed to adequately meet
and confer pursuant to Fed.R.Civ.P. 37 and D. Kan. Rule 37.2. (See Doc. 57, at 4-7.)
The Court finds, however, that the parties’ communication, though unsuccessful,
complied with the Court’s requirements. (See Doc. 60, at 3.)
                                            2
        Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 3 of 14




responsive documents on August 7, 2020, several days before Defendant’s reply

brief was due (Doc. 60, at 2). Defendant argues that “Plaintiffs again have fails

[sic] to provide any explanation as to the reason why such documents were never

initially produced and again have failed to produce all documents.” (Doc. 60, at

2.) Defendant continues that

                the vast majority of documents that have been requested
                involve a 2017 asset purchase transaction, and also
                documents from the Kansas Administrative Proceeding
                occurring from April 2019, through 2019. All such
                documents have always been in the possession of the
                Plaintiffs and their counsel during this entire proceeding.
                Yet, never produced and intentionally withheld for
                absolutely not reason. Frankly, such delay tactics is [sic]
                egregious and should not be accepted by this Court, when
                it is merely to delay the orderly administration of justice
                and also an attempt by counsel to obtain some tactical
                advantage in this proceeding.

(Id.)

         According to Defendant’s reply brief, the following categories of responsive

documents have yet to be provided:

                 a.   Documents sent to and/or received from the
                Kansas Department of Revenue, Dealer Licensing, for
                the past 5 years, including, but not limited to documents
                involving the Application for Relocation.3

                b.     Company organization documents, including, but
                not limited to Articles of Organization, Operating
                Agreement, etc.4

3
    Requests Nos. 9 and 28. Doc. 37, at 18, 28, 66, 76.
4
    Request No. 11, Doc. 37, at 19, 67.
                                              3
     Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 4 of 14




             c.    Documents relating to your license to sell new and
             used motor vehicles in the State of Kansas.5

             d.    Documents that support your allegation that ‘Fiat
             Chrysler Automobiles is a successor-in-interest to
             DaimlerChrysler Motors Company, LLC.’6

             e.     Documents pertaining to damages.

                    i. Value of time spent by the Plaintiffs.
                    ii. Documents for special injury.7

             f.     Documents that support your allegation that you
             ‘have been and are ‘successors’ of the Agreement,
             entitling them to all of the rights and benefits of the
             Agreement.’8

             g.     Documents that support your allegation that
             ‘Plaintiffs are also third-party beneficiaries of the
             Agreement, entitling them to all of the rights and benefits
             of the Agreements.’9

(Doc. 60, at 4; compare to Doc. 51, at 9 (which would indicate that certain issues

relating to damages and agreements with FCA, which were at issue in original

motion are no longer at issue).) Defendant contends that Plaintiffs have “only




5
  Request No. 13, Doc. 37, at 20, 68-69.
6
  Request No. 57, Doc. 37, at 42, 89.
7
  The Court cannot find a Request for Production containing this exact language.
Request No. 87, however, seeks documents supporting Plaintiffs’ “request for damages
alleged in your Complaint, including any amendment thereto, including, but not limited
to your claim for compensatory damages and exemplary damages as forth in the Prayer
for Relief.” (Doc. 37, at 55, 102.)
8
  Request No. 73, Doc. 37, at 50, 96-97.
9
  Request No. 74, Doc. 37, at 50, 97.
                                           4
     Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 5 of 14




recently” submitted a privilege log. (Id., at 5.) That stated, according to

Defendants,

               of the documents withheld, none of the documents
               requested above are listed on the Privilege Log and the
               Plaintiffs have never provide any reason why such
               documents should not otherwise be produced. Even now,
               the Plaintiffs admit that they still have not produced all
               documents responsive to the requests for production of
               documents. But, offer no explanation as to why they
               haven’t been produced.

(Id., at 5.)

                                      ANALYSIS


I.     Legal Standard for Discovery and Motions to Compel.

       Federal Rule of Civil Procedure 34 allows a party to secure discovery

through document requests. The party responding to a Rule 34 request has “a duty

to produce all responsive documents in their possession, custody, or control.”

Starlight Intern, Inc. v. Herlihy, 186 F.R.D. 626, 643 (D. Kan. 1999).

       Federal Rule of Civil Procedure 26(b) states that

               [p]arties may obtain discovery regarding any
               nonprivileged matter that is relevant to any party’s claim
               or defense and proportional to the needs of the case,
               considering the importance of the issues at state in the
               action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the
               importance of the discovery in resolving the issues, and
               whether the burden or expense of the proposed discovery
               outweighs its likely benefit. Information within this


                                            5
      Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 6 of 14




             scope of discovery need not be admissible in evidence to
             be discoverable.
As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

       Relevance is “broadly construed” at the discovery stage. Kimberly Young v.

Physician Office Partners, Inc., No. 18-2481-KHV-TJJ, 2019 WL 4256365, at *1

(D. Kan. Sept. 9, 2019) (citation omitted). “Relevant information is ‘any matter

that bears on, or that reasonably could lead to other matter that could bear on’ any

party’s claims or defenses.” Id. (quoting Rowan v. Sunflower Elec. Power Corp.,

No. 15-cv-9227-JWL-TJJ, 2016 WL 3745680, at *2 (D. Kan. July 13, 2016))

(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, 98 S.Ct. 2380,

57 L.Ed.2d 253 (1978)).

       While the scope of discovery is broad, it is not unlimited. That stated,

“[u]nless a discovery request is facially objectionable, the party resisting discovery

has the burden to support its objections.” Ezfauxdecor, LLC v. Smith, No. 15-

9140-CM-KGG, 2017 WL 2721489, at *2 (D. Kan. June 23, 2017) (citing Sonnino

v. University of Kansas Hosp. Authority, 221 F.R.D. 661, n.36 (D. Kan. 2004)

(citation omitted)). Within this context, the Court will address the discovery

requests at issue.

II.    Requests at Issue.

                                          6
     Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 7 of 14




      As indicated above, the Requests for Production at issue are Nos. 9, 11, 13,

28, 57, 73, 74, and 87.10 As an initial matter, the Court notes that none of the

requests are facially objectionable. The Court will thus address, in turn, each of

these Requests – and whether Plaintiffs have supported their various objections.

      A.     Requests Nos. 9 and 28.

      Request No. 28 seeks “documents sent to and/or received from the Kansas

Department of Revenue relating to the Application for Relocation that was filed in

2019, including, but not limited to any notice, correspondence, emails, text

messages, memos, reports, etc.”11 (Doc. 37, at 28.) Plaintiffs initially object to the

use of the “undefined term ‘etc.’” (Id.) The Court agrees that this term is facially

vague and ambiguous and, therefore, improper. The Court sustains this portion of

Plaintiffs’ objection, while noting that Plaintiffs respond to the request “as if that

term were omitted.” (Id.)

      Plaintiffs continue that that the remainder of the request is

             overly broad, unduly burdensome, and disproportionate
             to the needs of the case, in seeking ‘any and all’
             documents sent or received from the Kansas Department

10
    The Court notes that there are two sets of Requests, one to Plaintiff Reed Auto of
Overland Park, LLC (Doc. 37, at 10- 57) and one to Plaintiff Reed Automotive Group,
Inc. (Doc. 37, at 58-104). Because the requests and responses are identical, the Court
will cite only to the set served on Plaintiff Reed Auto of Overland Park.
11
   It appears from the briefing of this motion that any documents sought by Request No. 9
have been limited to such information involving the Application for Relocation. (Doc.
51, at 10; Doc. 60, at 4.)
                                            7
     Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 8 of 14




             of Revenue relating to the Application for Relocation and
             because it seeks documents that are within Defendant’s
             possession, custody or control, as Defendant participated
             actively in that proceeding by protesting it despite its
             plain agreement not to do so. The parties in this lawsuit
             are not litigating the relocation itself – which Defendant
             conceded was entirely proper by withdrawing its
             meritless protest as soon as it knew that it had been
             caught.

(Id.) Plaintiffs continues that subject to these objections, they will produce, “on a

rolling basis, any non-privileged documents that Plaintiff locates after a reasonable

search proportionate to the needs of this case that both are responsive to this

Request and that relate to Defendant’s protest of Plaintiff’s Application for

Relocation.” (Id.)

      In its reply brief, Defendant argues that

             this case stems from a 2007 Settlement Agreement that
             was executed by Defendant … and DaimlerChrysler
             Motors Company, LLC. The Plaintiffs aren’t even a party
             to the agreement, but are trying to enforce a contract
             from an assignment only recently obtained. Thus, it is
             necessary to look … even look at the 2019 application
             for relocation that was filed with the Kansas Department
             of Revenue, including the Notice of Protest.
             Consequently, such documents requested by Defendant
             … are relevant to lead to the discovery of admissible
             evidence.

(Doc. 60, at 6.)

      Given the broad scope of discovery, Kimberly Young, 2019 WL 4256365, at

*1, as well as Plaintiff’s willingness to produce non-privileged documents that are


                                          8
     Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 9 of 14




both “responsive to this Request and that relate to Defendant’s protest of Plaintiff’s

Application for Relocation,” the Court finds that Defendant has established the

relevance of the information requested. This portion of Defendant’s motion is

GRANTED.

      B.     Requests Nos. 11 and 13.

      Request No. 11 seeks “company organization documents, including, but not

limited to Articles of Organization, Operating Agreement, minutes of meetings

(annual and special), etc.” (Doc. 37, at 19.) Request No. 13 asks for “all

documents relating to your license to sell new and used motor vehicles in the State

of Kansas.” (Id., at 20.)

      Plaintiffs object that these requests are overly broad, unduly burdensome,

disproportionate to the needs of the case, and irrelevant because they seek “all of

Plaintiff’s formation documents and meeting minutes, without regard to any

particular relevant issue in this dispute” (id., at 19, as to Request No. 11) as well as

“any document relating to Plaintiff’s license to sell motor vehicles in Kansas,

without regard to any particular relevant issue in this dispute” (id., at 20, as to

Request No. 13). Plaintiffs continue by objecting that these requests have been

sought for

             improper purposes, as it seeks such plainly irrelevant
             information on its face that it is either intended to impose
             upon Plaintiff a deliberately improper burden to conduct
             a fishing expedition for irrelevant information, or to use
                                            9
    Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 10 of 14




              this lawsuit as a vehicle for harvesting information that
              Defendant may intend to use in competing with Plaintiff
              in the marketplace.

(Id., at 19, 20.)

       In their response brief, Plaintiffs argue that Defendant “has never explained

why [Plaintiff’s] organizing and licensing documents are relevant to any contested

issue.” (Doc. 57, at 9.) Plaintiffs continue that there is no dispute between the

parties that Reed Automotive Group, Inc. and Reed Auto of Overland Park, LLC

are “legitimate businesses.” (Id.) Further, the parties do not dispute that Reed

Auto of Overland Park, LLC “is licensed to sell new and used vehicles in Kansas,

and Reed Auto has admitted that Reed Automotive Group, Inc. is not a vehicle

dealer of any kind.” (Id.) As such, Plaintiffs argue that “[h]ow these entities are

structured, the details of their operating agreements, and board meeting minutes

have no impact on any claim or defense that the parties have asked this Court to

decide.” (Id.)

       The Court finds Plaintiffs’ arguments regarding these categories of

documents to be persuasive. Further, Defendant did not specifically discuss any of

these arguments in its reply brief. (See generally Doc. 60.) As such, the Court

sustains these objections to Requests Nos. 11 and 13. These portions of

Defendant’s motion are DENIED.

       C.     Request No. 57.


                                          10
    Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 11 of 14




      This request seeks information related to paragraph 7 of the Complaint,

which alleges that “[Plaintiff] Reed Auto and [Defendant] Landers McLarty are

currently licensed to sell motor vehicles in the State of Kansas, and are authorized

Fiat Chrysler Automobiles (‘FCA’) dealers, FCA being a successor-in-interest to

DaimlerChrysler Motors Company, LLC following the latter’s bankruptcy.” (Doc.

1, at 3.) In this context, Defendants request “all documents that support your

allegation that ‘Fiat Chrysler Automobiles is a successor-in-interest

to DaimlerChrysler Motors Company, LLC.’ (Doc. 37, at 42.)

      Plaintiffs object that the request seeks

             attorney theories and mental impressions that are
             protected from disclosure by the work product doctrine.
             Plaintiff further objects to this Request on the grounds
             that it is overly broad, unduly burdensome,
             disproportionate to the needs of the case, and seeks
             documents within Defendant’s possession, custody or
             control and are a matter of public record, and which
             Defendant is further seeking by subpoena from Fiat
             Chrysler Automobiles.

(Id.) In its brief in opposition, Plaintiffs contend that they have “no obligation to

produce those documents because they are largely public records of bankruptcy

proceedings, and any additional records are in the possession, custody, and control

of FCA US LLC.” (Doc. 57, at 10.) That stated, Plaintiffs indicate that “[d]espite

this and other valid objections, [Plaintiff] Reed Auto has obtained additional public

records responsive to [Defendant’s] requests, and it will produce them on or before


                                          11
    Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 12 of 14




July 31, 2020.” (Id.) As such, Plaintiffs ask the court to deny this portion of

Defendant’s motion as moot. (Id.)

      As discussed above, Defendant contends “this case stems from a 2007

Settlement Agreement that was executed by Defendant … and DaimlerChrysler

Motors Company, LLC.” (Doc. 60, at 6.) Defendant continues that Plaintiffs are

not “even a party to the agreement, but are trying to enforce a contract from an

assignment only recently obtained.” (Id.) Thus, according to Defendant, “it is

necessary to look at the 2017 asset purchase [and] consider issues involving

“successors and assigns,” which Defendant contends “are relevant to lead to the

discovery of admissible evidence.” (Id.)

       Given Plaintiffs’ stated willingness to produce additional documents, the

Court GRANTS this portion of Defendant’s motion. The Court notes that in

Defendant’s reply brief, filed almost two weeks after Plaintiffs’ stated self-imposed

deadline to produce additional records, there is no reference to any supplemental

production. To the extent Plaintiffs have not produced the additional

documentation, the Court instructs it do so within twenty-one (21) days of the

date of this Order.

      D.     Requests Nos. 73, 74, and 87.

      Request No. 73 seeks information supporting paragraph 41 of Plaintiffs’

Complaint, which alleges that “[s]ince the time of the closing of Plaintiffs’


                                           12
    Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 13 of 14




purchase of Overland Park Ventures’ assets on February 1, 2018, Plaintiffs have

been and are ‘successors’ of the Agreement, entitling them to all of the rights and

benefits of the Agreement.” (Doc. 1, at 7; Doc. 37, at 50.) Request No. 74 seeks

information supporting paragraph 42 of Plaintiff’s Complaint, which alleges that

“Plaintiffs are also third-party beneficiaries of the Agreement, entitling them to all

of the rights and benefits of the Agreements.” (Id.) Finally, Request No. 87 asks

for “all documents that support your request for damages alleged in your

Complaint, including any amendment thereto, including, but not limited to your

claim for compensatory damages and exemplary damages as forth in the Prayer for

Relief.” (Doc. 37, at 55.)

      Plaintiffs initially raised various objections to the requests, including that

they sought “attorney theories and mental impressions that are protected from

disclosure by the work product doctrine.” (Doc. 37, at 50, 55.) Plaintiffs have,

however, agreed to produce “all documents responsive to these requests.” (Doc.

57, at 11.) This portion of Defendant’s motion is, therefore, GRANTED.



       IT IS THEREFORE ORDERED that Defendant’s Motion to Compel

(Doc. 51) is GRANTED in part and DENIED in part as more fully set forth

above. All responsive documents ordered to be produced herein shall be produced

within twenty-one (21) days of the date of this Order.


                                          13
Case 2:19-cv-02510-JWB-KGG Document 62 Filed 09/02/20 Page 14 of 14




 IT IS SO ORDERED.

 Dated this 2nd day of September, 2020, at Wichita, Kansas.


                          /S KENNETH G. GALE
                          HON. KENNETH G. GALE
                          U.S. MAGISTRATE JUDGE




                                  14
